
	
		I
		111th CONGRESS
		1st Session
		H. R. 2744
		IN THE HOUSE OF REPRESENTATIVES
		
			June 8, 2009
			Ms. Richardson (for
			 herself, Ms. Corrine Brown of Florida,
			 Mrs. Christensen,
			 Mr. Cohen,
			 Mr. Conyers,
			 Mr. Filner,
			 Ms. Kilpatrick of Michigan,
			 Mrs. Maloney,
			 Ms. Norton,
			 Ms. Roybal-Allard, and
			 Ms. Bordallo) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To prohibit discrimination in Federal assisted health
		  care services and research programs on the basis of sex, race, color, national
		  origin, sexual orientation, gender identity, or disability
		  status.
	
	
		1.Short titleThis Act may be cited as the
			 Equal Rights for Health Care Act Title
			 42.
		2.Prohibition on
			 discrimination in federal assisted health care services and research programs
			 on the basis of sex, race, color, national origin, sexual orientation, gender
			 identity, or disability statusNo person in the United States shall, on the
			 basis of sex, race, color, national origin, sexual orientation, gender
			 identity, or disability status, be excluded from participation in, be denied
			 the benefits of, or be subjected to discrimination under any health care
			 service or research program or activity receiving Federal financial
			 assistance.
		
